COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MIGUEL PESINA, JR.,                            §
                                                                No. 08-09-00220-CR
                   Appellant,                   §
                                                                  Appeal from the
 v.                                             §
                                                            143rd Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of Reeves County, Texas
                                                §
                   Appellee.                                  (TC# 08-03-07303-CRR)
                                                §


                                 MEMORANDUM OPINION

       This appeal arises from a judgment revoking Appellant’s community supervision, and

adjudicating him guilty of burglary of a habitation. The trial court sentenced Appellant to 7

years’ imprisonment and imposed a $1,500 fine. Appellant’s court appointed counsel has filed a

brief stating the appeal is wholly frivolous and requesting that this Court allow him to withdraw

from the case. Affirmed.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), presenting a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.

1969). A copy of counsel’s brief has been delivered to Appellant, and Appellant has been
advised of his right to examine the appellate record and file a pro se brief. No pro se brief has

been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. A discussion of the contentions advanced in counsel’s brief would add

nothing to the jurisprudence of the state.

       The judgment is affirmed.




July 14, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-